24 So.3d 752 (2009)
Andril Lynette JENKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-3637.
District Court of Appeal of Florida, First District.
December 30, 2009.
Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Brooke Poland, Assistant Attorney General, Tallahassee, for Appellee.
CLARK, J.
The appellant challenges the revocation of her probation, with the trial court finding that the appellant violated two conditions of the probation. As the appellant asserts, the evidence which the court considered was insufficient to establish the charged violation that the appellant moved from her residence without permission. But it is clear from the discussion below that the court would have revoked the probation and imposed the resulting sentence solely upon the other violation. The finding as to a violation for moving without permission is stricken, and the revocation order is otherwise affirmed. See Wilson v. State, 506 So.2d 1170 (Fla. 3d DCA 1987); Kane v. State, 473 So.2d 786 (Fla. 1st DCA 1985).
BARFIELD and VAN NORTWICK, JJ., concur.